Broderick, C. J.,
concurring in part and dissenting in part. I agree with the majority in declining to adopt the holding in California v. Hodari D., 499 U.S. 621 (1991), for the purpose of determining when a seizure occurs under our State Constitution. Further, because I agree with the majority that the defendant in this case was seized “when Detective Morelli first identified himself as a police officer and ordered [him] to stop,” I believe the trial court erred in holding that “the seizure in this case did not occur until the defendant fell and thus submitted to the detective’s show of authority.” I also concur with the majority that at the moment of the *820seizure, Detective Morelli- did not have reasonable articulable suspicion-that the defendant had been, was, or was about to be, engaged in-criminal activity. See State v. Hight, 146 N.H. 746, 748 (2001).
I write separately, however, because I do not agree with the majority’s analysis concerning the admission of the marijuana and cocaine seized immediately before and subsequent to the defendant’s arrest for resisting detention. In light of the intervening circumstance of the defendant’s flight in this case, I would employ a variant of the test used in our “consent” cases to determine whether the exclusionary rule should apply. As the trial court did not utilize this test, I would vacate the denial of the defendant’s-motion to suppress and remand this case to the trial court for further proceedings.
Unlike the majority, I do not believe that the exclusionary rule should automatically be applied in all situations where a defendant is initially seized unlawfully, but then resists detention or arrest. Instead, in deciding whether the exclusionary rule should be applied to suppress evidence obtained as a result of a lawful arrest for resisting detention, I would employ a variant of the three-factor test, previously enunciated in our “consent” cases, to determine if the taint of the unlawful detention had been purged. See State v. Hight, 146 N.H. at 750; State v. Szczerbiak, 148 N.H. 352, 356 (2002); State v. McKinnon-Andrews, 151 N.H. 19, 29 (2004) (Broderick, J., concurring specially); see also State v. Cobb, 143 N.H. 638, 650 (1999). Pursuant to this modified test, the trial court should examine: (1) the temporal proximity between the initial illegal seizure and the subsequent search pursuant to the lawful arrest; (2) the presence of intervening circumstances; and (3) the purpose and flagrancy of the official misconduct. See Hight, 146 N.H. at 750.
Further, unlike the majority, I do not believe that a case-specific use of the foregoing three-factor test would either “encourage unlawful stops” or “render hollow our rejection of Hodari D.” The majority’s conclusion, justifying its automatic application of the exclusionary rule, assumes that law enforcement officials knowingly seize individuals on a regular basis without a good faith belief that they -have reasonable articulable suspicion to do so, and with the anticipation that those who are unlawfully seized will invariably choose to resist detention. I am reluctant to accept those assumptions. ■
The three-factor test provides a more subtle check on the conduct of law enforcement officials and will not reward, in most instances, the suspect who flees from a seizure later determined to be unlawful. Where the police attempt to seize a suspect with a good faith belief that they have *821reasonable articulable suspicion, the intervening illegal flight of the suspect should not be rewarded by automatic application of the exclusionary rule. A flagrant unlawful seizure in violation of a suspect’s constitutional rights, however, followed by the suspect’s flight, might well dictate application of the exclusionary rule. In my judgment, the former situation would not taint the later acquired evidence derived from an arrest for resisting detention, while the latter would. In contrast, the majority opinion treats a thoughtful, but erroneous, police seizure, followed by a suspect’s flight, and a blatant, bad faith seizure, followed by flight, as exactly the same.
In addition to permitting a more subtle application of the exclusionary rule, use of the three-factor test would not unduly chill law enforcement officials in the execution of their duties or unjustifiably reward suspects who flee police seizures in violation of the law. Because the sanction of RSA 642:2 applies “regardless of whether there is a legal basis for the arrest,” there is actually an incentive for the suspect not to flee. As such, the stated purposes of the statute — to discourage self-help against, and encourage submission to, a law enforcement official discharging his duties, and to resolve such issues in the preferred forum of the courts — are effectuated. See State v. Haas, 134 N.H. 480, 484-85 (1991).
A society which seemingly becomes more complex with each passing day is enlightened when its laws reflect a high purpose to have apparent differences between those who wield the authority of government, and those who do not, resolved in the courts or by some other orderly process, rather than by physical confrontation on the street or in the gutter.
Id. at 484. It should be a rare case where a suspect flees an unlawful seizure in violation of RSA 642:2 and the evidence secured as a result of the lawful arrest for such flight is suppressed.
Finally, given the majority’s automatic application of the exclusionary rule, I am concerned that our decision in Hight might be called into question. It seems particularly anomalous to me that a person who consents to a search after being unlawfully seized by the police might not be protected by our exclusionary rule, but a person who violates RSA 642:2 after being unlawfully seized is automatically protected by the same rule. For all of these reasons, I respectfully dissent.
GALWAY, J., joins in the opinion of BRODERICK, C.J.